Citation Nr: 9905803	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hammertoes of the right foot with callosities and a left foot 
callus.

2.  Entitlement to an increased (compensable) rating for 
dermatitis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1955 to April 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the RO that 
denied, inter alia, compensable ratings for dermatitis of the 
veteran's feet; and for hammertoes of the right foot and 
callosities of both feet.

This matter was before the Board in June 1998, when it was 
remanded for additional development.  The Board also granted 
service connection for residuals of frostbitten feet with 
peripheral neuropathy and peripheral vascular changes.  In 
October 1998, the RO entered a rating decision which 
effectuated the Board's grant of service connection, and 
evaluated the residuals of frostbite as 30 percent disabling 
from March 27, 1995, and as 20 percent disabling for each 
foot from January 12, 1998.


FINDING OF FACT

The veteran has hammertoes of his right second and third toes 
with residuals of surgery to correct a right fourth 
hammertoe, all of which is manifested by slight difficulty 
with mobility in his third and fourth toes, a callosity on 
the second toe, and pain and tenderness.  No other 
callosities or hammertoes are shown on either foot.


CONCLUSION OF LAW

A 10 percent rating for hammertoes with callosities is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.20, 4.71a (Diagnostic Code 5282), 4.118 
(Diagnostic Code 7804) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to a compensable evaluation for the hammertoes of 
his right foot and callosities.  In this regard, the Board 
notes that disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  Id.  
Moreover, in evaluating a given disability, the disability 
must be viewed in relation to its whole recorded history.  38 
C.F.R. §§ 4.1, 4.2 (1996).  However, where entitlement to 
compensation has previously been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App 55 (1994).

The RO has evaluated the veteran's hammertoes and callosities 
pursuant to Diagnostic Code 5282.  That diagnostic code 
provides that, where there are hammertoes of "all" toes, 
unilaterally, without a claw foot, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (1998).  
Where there are individual hammertoes, a zero percent rating 
is assigned.  Id.  

Here, a September 1998 VA examination revealed that the 
veteran had hammertoes of his right second and right third 
toes only.  The examiner, after reviewing the claims folder, 
noted that at one time the veteran also had a hammertoe of 
his right fourth toe, but that this had been corrected by 
surgery in 1975.  The veteran denied having any hammertoes on 
his left foot, and this is consistent with the lack of 
medical evidence of left hammertoes.  Given that the examiner 
did not find hammertoes on "all" toes of either of the 
veteran's feet, see Diagnostic Code 5282, the report of the 
September 1998 VA examination shows that the criteria for a 
compensable evaluation have not been met.  

However, the Board is obliged to explore all possible avenues 
for the grant of a compensable rating.  In this regard, the 
Board notes that, in view of the number of atypical cases, it 
is not expected that all conditions will show all the 
findings specified by the schedular criteria.  38 C.F.R. 
§ 4.21 (1998).  In such cases, coordination of a rating with 
the impairment of function experienced by the claimant is 
paramount.  Id.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  

Here, the veteran underwent surgery in 1975 to correct his 
right third and fourth hammertoes.  A June 1977 VA 
examination report reflects that this surgery was successful.  
However, subsequently dated medical evidence tends to show a 
recurrence of pain and limited motion due to the hammertoes 
of the veteran's right foot.  See, e.g., April 1979 and 
September 1998 VA examination reports.  Indeed, a September 
1998 VA examination report reflects that the hammertoe of the 
right third toe has recurred, and that the veteran 
experiences residuals of the October 1975 surgery.  This 
evidence tends to show that the hammertoes and postoperative 
symptomatology experienced by the veteran are not, strictly 
speaking, a "listed condition" in the normal sense of a 
schedular rating, 38 C.F.R. § 4.20, because recurring 
hammertoes with residuals of surgery are not the same as the 
hammertoe condition for which the RO granted service 
connection in August 1958.  Cf. 38 C.F.R. § 4.57 (1998).  
Stated another way, the veteran's condition is "atypical."  
38 C.F.R. § 4.21.  Thus, the Board finds that it is 
permissible to rate the veteran's condition by analogy, 
provided that a Diagnostic Code which parallels the 
impairment of function experienced by the veteran can be 
found and applied.  38 C.F.R. § 4.20.

The Board notes in this regard that Diagnostic Code 7804 
provides that superficial scars, which are tender and painful 
on objective demonstration, warrant a 10 percent rating.  
38 C.F.R. § 4.118 (1998).  The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of the finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
Id. 

Here, the September 1998 VA examination report tends to show 
that the veteran has limited motion of his third and fourth 
toes due to either the third hammertoe and/or residuals of 
the October 1975 surgery to correct the third and fourth 
hammertoes.  A March 1979 private treatment record of Dr. 
James D. Hill appears to indicate that such limitation of 
motion is accompanied by tenderness.  Additionally, the 
veteran specifically complained of pain at the 1998 VA 
examination.  This evidence, which is uncontradicted, 
credibly tends to show that the disability occasioned by the 
hammertoes of the veteran's right foot is analogous to a 
painful and tender scar.  Accordingly, a 10 percent rating 
for the hammertoes is warranted, by analogy to Diagnostic 
Code 7804.  This rating accounts for the symptoms due to 
hammertoes, difficulty with the fourth toe, and the second 
toe callosity as described in September 1998.  Since no other 
hammertoes or callosities were found on either foot, further 
consideration of symptoms affecting either foot is not 
necessary, especially because certain other symptoms are 
accounted for by other service-connected disability, and the 
VA examiner has not attributed any symptoms other than those 
described above to the disability at issue.

The Board must also consider whether the evidence warrants a 
rating higher than ten percent.  The Board finds that it does 
not because the 10 percent rating represents the highest 
rating that the veteran could receive for hammertoes in any 
event, even if all toes of the right foot were hammertoes, 
see Diagnostic Code 5282, and because the September 1998 VA 
examiner characterized the limitation of motion caused by the 
hammertoes as only "slight."  Cf. 38 C.F.R. § 4.73, 
Diagnostic Codes 5310 to 5312 (1998) (limitation of function 
to the muscles controlling the toes warrants only a zero 
percent rating when the disability is characterized as 
"slight"); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998) 
("moderate" disability is required to receive a 10 percent 
rating on account of a foot injury).  In any case, the 
veteran has not complained of any functional impairment 
caused by his hammertoes which might warrant compensation 
beyond that contemplated by Diagnostic Code 7804.  38 C.F.R. 
§ 4.10 (1998).  Also, a review of the entire rating schedule 
does not reveal any Diagnostic Code other than Diagnostic 
Code 7804 which would be appropriate for rating the veteran's 
hammertoe disability by analogy, and which might entitle him 
to a rating higher than 10 percent.  


ORDER

An increased rating for hammertoes and callosities, to 10 
percent, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

Unlike the veteran's hammertoe deformity, the veteran's 
service-connected dermatitis appears to wax and wane in 
severity.  Compare, e.g., September 1998 VA examination 
report (veteran complained of yearly episodes of dermatitis, 
each lasting several months, but examiner found no current 
dermatological problems); March 1995 VA outpatient treatment 
record (no skin breakdown on feet); and February 1995 private 
report of Dr. Anna C. Gillam (no ulceration) with August 1986 
report of Dr. Gillam (xerotic skin, blistering feet); April 
1979 VA examination report (moderate scaling about the soles 
of the feet); March 1979 report of Dr. Hill (diagnosis of 
dermatitis); and June 1977 and December 1970 VA examination 
reports (slight scaling, dyshidrosis, hyperhidrosis, and 
scaling of the feet).  This is significant because the Board 
previously remanded this case in order to ascertain whether 
the veteran had received VA outpatient treatment after March 
1995, and whether he had undergone a compensation and pension 
examination prior to April 1995, as indicated in certain 
parts of the file.  Additionally, the importance of obtaining 
treatment records is underscored by the veteran's more recent 
indication in September 1998 that the last occurrence of 
problems with dermatitis was just six months prior to that 
date.  

The RO's failure to document the steps it took, if any, to 
obtain the possibly missing VA records of treatment of the 
veteran's dermatitis, as requested in the Board's June 1998 
remand, frustrates appellate review.  Moreover, the September 
1998 VA examination was conducted without the benefit of a 
review of those records, if they exist.  Thus, the examiner 
could not comment on any dermatitis symptomatology that might 
be reflected therein.  Therefore, a remand is warranted for 
the RO to take additional steps to obtain those records, and 
any that may have been more recently prepared in conjunction 
with a flare-up of dermatitis, if they exist.  Also, if they 
exist, an examiner should review them and supplement the 
September 1998 VA examination report in light of that review.  
38 C.F.R. § 19.9 (1998).  

This case is REMANDED for the following actions:

1.  The RO should ask the VAMC in 
Augusta, Georgia to provide copies of 
any compensation and pension examination 
report that might be reflected by the 
handwritten notation on the April 1995 
AMIE request.  The RO should ask the 
Greenville, South Carolina VA outpatient 
clinic for copies of records of the 
veteran's treatment from May 1995 to 
date.  The RO should document its 
compliance with these instructions and 
associate this documentation with the 
file.  Additionally, the veteran should 
be asked to provide information 
regarding any more recent treatment he 
may have received for dermatitis, 
including any treatment he may have 
received during the episode that 
occurred six months prior to the 
September 1998 examination.  Such 
records should be sought.  All materials 
obtained should be associated with the 
file. 

2.  Thereafter, the RO should arrange 
for a supplemental report to the 
September 1998 VA compensation and 
pension examination of the veteran's 
feet.  If reasonably possible, the 
supplemental report should be prepared 
by the same examiner that prepared the 
September 1998 report.  The RO should 
provide the examiner with the rating 
criteria pertinent to evaluating the 
veteran's service-connected dermatitis.  
See Diagnostic Code 7806.  If indicated 
by additional evidence or information 
received during the course of this 
development, another examination should 
be conducted.  The examiner that 
prepares the supplemental report or 
conducts another examination should 
review the claims folder and describe 
all manifestations of service-connected 
dermatitis of the feet in terms that 
comport with the applicable diagnostic 
criteria.  In particular, the examiner 
should comment on whether dermatitis 
symptomatology is manifested on either 
an "extensive" area or a "small" area 
of skin.  It might be helpful for the 
examiner to note that the veteran's 
complaints of dermatitis pertain to his 
feet, especially the soles of his feet, 
and that the medical evidence has shown 
scaling and ulceration. 

3.  The RO should take adjudicatory 
action on the veteran's claim of 
entitlement to an increased rating for 
dermatitis of the feet.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

